Exhibit 10.1

First Amendment to License Agreement

This First Amendment to License Agreement (this “First Amendment”), is made as
of the 18th day of June, 2018, by and between Cue Biopharma, Inc., a Delaware
corporation having a place of business located at 675 W. Kendall Street,
Cambridge, Massachusetts (“Licensee”) and MIL 21E, LLC, a Delaware limited
liability company having a place of business located at 675 West Kendall Street,
Cambridge, MA 02142 (“Licensor”).

WITNESSETH:

Reference is hereby made to the following facts:

A.    Licensor and Licensee entered into that certain License Agreement (the
“Existing License”), dated as of January 9, 2018, for certain premises (the
“Licensed Premises”) comprised of approximately 19,833 rentable square feet
located on the first (1st) floor of the building commonly known as 21 Erie
Street, Cambridge, Massachusetts 02139 (as more particularly described in the
Existing License, the “Building”), all as more particularly described in the
Existing License. All capitalized words and phrases not otherwise defined herein
shall have the meanings ascribed to them in the Existing License. The Existing
License, as modified and amended by this First Amendment, is referred to herein
as the “License Agreement.”

B.    Licensor and Licensee have agreed to modify and amend the Existing
License, all in the manner hereinafter set forth.

NOW THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt, sufficiency and delivery of which are
hereby acknowledged, the parties agree that the License Agreement is hereby
amended as follows:

1.    Term and Termination. Article 2a. of the Existing License is hereby
amended by deleting the Article 2a in its entirety and replacing it with the
following:

“Unless terminated earlier in accordance with this Section 2, the term (“Term”)
of this Agreement shall commence on May 15, 2018 (“Term Commencement Date”) and
expire on April 14, 2021 (“Term Expiration”). Under no circumstance shall
Licensor be liable to Licensee for failure to deliver the Licensed Premises to
Licensee in the Required Delivery Condition on or before May 15, 2018; provided,
however, that if Licensor is unable to deliver the Licensed Premises to Licensee
in the Required Delivery Condition on or before May 15, 2018, the Term
Commencement Date shall be delayed until the day on which Licensor delivers the
Licensed Premises to Licensee in the Required Delivery Condition. For purposes
of the preceding sentence, the term “Required Delivery Condition” shall mean all
improvements listed in Exhibit 2 of this License Agreement shall be completed,
all services required for Licensee’s use and occupancy of the Licensed Premises
for its intended use shall be available and the entirety of the Licensed
Premises shall otherwise be ready for Licensee’s use for its intended purpose.
If the Term Commencement Date is delayed until after May 15, 2018, then Licensee
shall receive

 

1



--------------------------------------------------------------------------------

four (4) days abatement of the License Fee and all other charges payable by
Licensee under this Agreement (collectively, the “Abatements”) for each day of
such delay (collectively the “Delay”). Licensee shall owe no License Fee or any
other charges otherwise payable by Licensee under this Agreement for any days
during the Delay in which Licensee does not have access to the Licensed Premises
in the Required Delivery Condition. Further, beginning with the License Fee and
other amounts owed by Licensee for the nineteenth month of occupancy (and beyond
as applicable), Licensee shall be entitled to credit all such Abatements against
amounts owed by Licensee until all such Abatements have been fully exhausted.

Notwithstanding the foregoing, Licensor and Licensee agree that Licensee is
entitled to five (5) days of abatement and therefore Licensor shall credit
Licensee $42,145 in the nineteenth (19th) month of the Term of the License
Agreement. Licensee shall not be entitled to any additional Abatements or
payments.”

2.    Moving Expenses. The final paragraph of Article 3 of the Existing License
is hereby deleted and replaced with the following:

“Licensee shall be entitled to a one-time credit against Licensee’s obligation
to pay the License Fee, to cover any and all reasonable moving, interim
workspace and decontamination costs associated with Licensee’s relocation from
Licensor’s existing facility located at 675 West Kendall Street, Cambridge,
Massachusetts to the Licensed Premises, including, without limitation, any such
costs incurred in connection with Licensee’s occupancy of any interim space
while awaiting delivery of the Licensed Premises in the condition required
hereunder. The foregoing costs, in the aggregate, shall not exceed $75,000.
Licensee shall submit to Licensor all receipts, invoices and proofs of payment
demonstrating Licensee’s costs associated with the foregoing.”

3.    License Fee.

The first sentence of Article 3 of the Existing License is hereby deleted and
replaced with the following:

“Licensee shall pay a license fee equal to Two Hundred Ninety Seven Thousand
Four Hundred Ninety Five Dollars ($297,495.00) per month for the first eighteen
(18) months of the Term and shall pay a license fee equal to Three Hundred
Thirty Thousand Five Hundred Fifty Dollars ($330,550.00) per month for the
remainder of the Term (“License Fee”), which shall be paid in advance on or
before the first day of each and every month during the Term.”

The following shall be added to the third paragraph of Article 3:

Provided that, on or before June 7, 2018, Licensee prepays the License Fee for
the first seven and one-half (7.5) months of the Term (“License Fee
Prepayment”), the monthly License Fee for the first seven and one-half (7.5)
months of the Term shall be reduced from $297,495.00 to $252,870.00. Licensor
acknowledges that Licensee has already paid $297,495.00 toward the License Fee
Prepayment and therefore Licensee shall pay the remainder, $1,599,030.00, on or
before June 7, 2018.

 

2



--------------------------------------------------------------------------------

4.     Wet Lab Benches. The first row, third column of Exhibit 2 of the Existing
License is hereby deleted and replaced with the following:

 

Laboratory Space   

Laboratory suites that vary in size from 500 – 18,000 sqft and in configurations
of either Chemistry, Molecular Biology (BSL 1 and 2), or a mix of the two.
Suites may include private offices. Laboratories can be equipped with certified
fume hoods, central gas lines for CO2 and Nitrogen, reverse osmosis deionized
water, and heavy electrical and exhaust infrastructure.

 

Other gases and chemicals provided:

 

1.  Vacuum

2.  Compressed Air (medical grade)

3.  Dry ice

4.  Liquid Nitrogen

5.  Others by special order

 

Equipment provided shall include:

 

1.  Private BSL 40 wet lab benches, sink, eye-wash and safety shower.

2.  Private BSL2 cell/tissue culture room

3.  Optional Private Chemistry hood with solvent storage

4.  In-Lab Refrigerator/Freezer (Innovation Suites)

5.  In-Lab Centrifuge and Microfuge and Vortexer (Innovation Suites)

6.  In-Lab Waterbath (Innovation Suites)

7.  In-Lab Pipettes and Racks (Innovation Suites)

8.  In-Lab Microscope (Innovation Suites)

9.  Shared access to Shared Equipment (see list following)

 

Licensee will need to assign a Laboratory Supervisor, i.e. EHS contact person,
for each laboratory occupied by the Licensee.

5.    Ratification. As hereby amended, the License Agreement is ratified,
approved and confirmed in all respects. In the event that any of the provisions
of the License Agreement are inconsistent with this First Amendment or the state
of facts contemplated hereby, the provisions of this First Amendment shall
control.

(signatures on following page)

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Licensor and Licensee have duly executed this First
Amendment as of the day and year first above written.

 

LICENSOR:     LICENSEE: MIL 21E, LLC     CUE BIOPHARMA, INC.

/s/ Seth Taylor

   

/s/ Daniel Passeri

By: Seth Taylor     By: Daniel Passeri Title: CEO and CBO     Title: President
and CEO

 

4